Citation Nr: 0113284	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  99-25 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability as secondary to service-connected left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability as secondary to service-connected left knee 
disability.

3.  Entitlement to an increased evaluation for status post 
arthroplasty with total lateral meniscectomy and chronic 
synovitis of the left knee with effusion and loss of motion, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO), which denied the benefits sought on appeal.   

For consistency and economy, the Board employs the term 
"left knee disability" to represent the service-connected 
status post arthroplasty with total lateral meniscectomy and 
chronic synovitis of the left knee with effusion and loss of 
motion.  

The Board notes that the April 2000 rating decision, one from 
which the veteran appealed, noted a previous denial by a 
January 1998 rating decision, and apparently reopened and 
adjudicated de novo the veteran's previously denied and 
unappealed claim for service connection for a low back 
disability as secondary to service-connected left knee 
disability.  However, the Board must make its own 
determination as to whether new and material evidence has 
been presented to reopen the veteran's claim, see Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), and this issue is 
therefore properly framed as listed on the title page above.


FINDINGS OF FACT

1.  An unappealed January 1998 rating decision denied service 
connection for a low back disability as secondary to service-
connected left knee disability.  

2.  Evidence received since the January 1998 rating decision 
is new and bears directly and substantially on the question 
of whether the veteran's low back disorder was incurred as 
secondary to his service-connected left knee disability.

3.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained by the RO.

4.  Low back and right knee disabilities are not causally or 
etiologically related to the veteran's service-connected left 
knee disability.

5.  The service-connected left knee disability is objectively 
manifested by 15 degrees valgus, mild tenderness, stable 
ligaments, range of motion from 0 to 125 degrees; with 
subjective complaints of pain and sensation of giving out.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of entitlement to service connection for a low back 
disability as secondary to service-connected left knee 
disability is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2000).

2.  Low back and right knee disabilities are not proximately 
due to or the result of a service-connected disease or 
injury.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.310 (2000).

3.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5220, 5257-63 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

As an initial matter, the Board observes that statutory duty 
of the VA to assist the veteran with the development of facts 
pertinent to a claim under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
limited to new claims for compensation and not applicable to 
claims to reopen, as here.  VA, however, has a responsibility 
to attempt to obtain relevant, available evidence from any 
new source identified by the claimant in the case of a claim 
to reopen.  In this case, the veteran has not identified any 
additional sources of evidence or additional pertinent 
medical records which might be obtained and which would be 
pertinent to this claim.  As such, the Board finds that no 
further development is warranted prior to determining whether 
this claim should be reopened.

Generally, a final decision issued by a RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105; see also 38 C.F.R. §§ 20.302, 
20.1103 (2000).  The exception to this rule is 38 U.S.C.A. 
§ 5108 (West 1991), which states, in part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The veteran's present claim on appeal is that his claimed low 
back disability is secondary to his service-connected left 
knee disability.  The Board notes parenthetically, that the 
RO previously denied a claim in November 1980, for service 
connection for a low back disability based on a direct 
etiological relationship with service.  The veteran did not 
appeal that decision, which therefore became a final decision 
as to the claim of a direct relationship between a low back 
disability and service.  See 38 C.F.R. § 20.1103 (2000).  
Absent new and material evidence being presented, a new claim 
on the same factual basis, purporting a direct etiological 
nexus with service, may not thereafter be considered.  See 
38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 2000); see 
also 38 C.F.R. §§ 20.302, 20.1103, 20.1104 (2000); Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).

As noted, the veteran's present claim on appeal is that his 
claimed low back disability is secondary to his service-
connected left knee disability.  Regarding this claim, a 
January 1998 rating decision denied service connection for a 
low back disorder as secondary to the service-connected left 
knee disability.  The veteran received notice of that 
decision in February 1998 and did not appeal that rating 
decision, which therefore became final.  See 38 C.F.R. 
§§ 20.302, 20.1103.  Therefore, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is the evidence added to the 
record since February 1998.    

The Board has reviewed the record and observes that the 
evidence added since the February 1998 rating decision 
includes: (i) reports of VA examinations in December 1998, 
July 1999 and December 1999; (ii) private medical records 
from April 1998 to September 1999; and (iii) lay statements 
from the veteran and his employer.  

The basis for the January 1998 RO rating decision denial of 
service connection for a low back disability was the lack of 
any evidence of a relationship between a low back disability 
and the veteran's service-connected left knee disability.  As 
discussed more fully in the following section, the evidence 
added to the record subsequent to notice of the January 1998 
RO rating decision includes a medical opinion of a nexus 
between a low back disability and the veteran's service-
connected left knee disability.  Specifically, a September 
1999 statement from Dr. S. P. suggests a possible 
relationship between the veteran's left knee disability and 
his claimed low back disability.  On this basis, the Board 
now finds that evidence added to the record, which is new, is 
of sufficient significance that it must be considered in 
order to fairly decide the merits of the veteran's claim for 
service connection for a low back disability as secondary to 
a left knee disability.  Thus, new and material evidence has 
been submitted to reopen a claim for service connection for a 
low back disability as secondary to a left knee disability.  

The Board also finds that the veteran has not been prejudiced 
by the RO's adjudication of the claim on the merits without 
explicitly reopening the claim for service connection for 
PTSD.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service Connection for Low Back and Right Knee Disabilities 
as Secondary to a Left knee disability

The veteran maintains that his claimed low back and right 
knee disabilities are proximately due to or the result of his 
service-connected left knee disability.  

The VA shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further 
development is necessary in order to comply with the VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  Specifically, the veteran has 
been afforded VA orthopedic examinations, and records of 
reported treatment have been obtained.  The record contains 
the veteran's service records, post-service treatment 
records, VA examination reports with relevant medical 
opinions, service department reports, and statements from the 
veteran, and a statement from the veteran's employer.  
Additionally, the veteran has been apprised of the evidence 
needed to substantiate his claims.  See Statements of the 
Case and Supplemental Statements of the Case issued during 
the pendency of the appeal.  Accordingly, the VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The United States 
Court of Appeals for Veterans Claims (the Court) has 
determined also that service connection is in order when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition.  The Court indicated that a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The medical evidence in this case includes service medical 
records; private clinical records and statements, dated from 
1980 through September 1998; and reports of several VA 
examinations from 1969 to 1999.

Based on a review of the medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for low back and 
right knee disabilities as secondary to a service-connected 
left knee disability.  

In contrast to the veteran's low back claim, a right knee 
claim on a direct basis has not previously been denied by a 
final decision.  Regarding the right knee claim, the Board 
notes that service medical records do not show that during 
service the veteran suffered from a chronic disorder of the 
right knee.  The first complaint of a right knee problem is 
contained in a December 1997 VA examination report.  The 
first clinical evidence of right knee pathology is contained 
in an April 1998 private operative report, which noted recent 
MRI findings of severe degenerative changes throughout the 
lateral meniscus and lateral tibial plateau.  However, 
neither this report nor any other of the post-service medical 
evidence includes a medical opinion or other competent 
medical evidence indicating that any such claimed right knee 
disorder is related directly to service.  As such, the 
veteran's claim for service connection for a right knee 
disability on a direct basis must be denied.

The veteran asserts, however, that his claimed low back and 
right knee disabilities are etiologically related to his 
service-connected left knee disability.  However, as 
discussed below, the veteran's claim of service connection on 
this secondary basis is not supported by the medical 
evidence.  The preponderance of the evidence is against the 
veteran's claim that any low back or right knee disabilities 
are proximately due to or results from his service-connected 
left knee disability.  

In the context of determining whether either of these two 
claimed disabilities are secondary to the service-connected 
left knee disability, a review of the claims file shows that 
there are no service medical records referable to the claimed 
low back or right knee disability.  None of the clinical 
records during service contain findings reflecting either 
disability; and during a December 1968 separation 
examination, no abnormal evaluation was made referable to the 
low back or right knee.  

After service, the first medical evidence showing objective 
evidence of a low back disorder is not until an October 1980 
VA examination, when the veteran was found to have a mild 
lumbar lordosis with some spasm of the bilateral lumbar area 
with some tenderness; and X-ray findings of minimal spurring 
at T-12 and L1 indicating degenerative changes.  Regarding 
the right knee, the report of that examination also shows 
findings of positive McMurray, but otherwise no sign of 
inflammation, and the range of motion was from 0 to 140 
degrees.  The report of a December 1997 VA examination 
contains a diagnosis of normal right knee with no evidence of 
internal derangement or arthritis.  An April 1998 private 
operative report shows that the veteran underwent 
arthroscopic lateral meniscectomy for a torn lateral 
meniscus.  A subsequent September 1999 private operative 
report contains a postoperative diagnosis of degenerative 
arthritis of the right knee.

The Board has considered the evidence of record as to whether 
either of the claimed low back or right knee disabilities are 
related to the veteran's service-connected left knee 
disability.  The preponderance of the evidence is against the 
veteran's claim that any of these claimed disabilities are 
proximately due to or results from his service-connected left 
knee disability.  

In this regard, the Board notes that the examiner in the most 
recent VA examination in December 1999 specifically indicated 
in an opinion that there was no relationship between the 
veteran's service-connected left knee disability, and the 
claimed low back and right knee disabilities.  The associated 
report noted a history of injury of the right knee in 1998, 
when the veteran fell and hit his knees against the pavement; 
followed the next day with swelling and increased pain; and 
subsequently with surgery on both knees.  A previous VA 
examination report of December 1997 provides a similar 
opinion with respect to the absence of a nexus between the 
claimed low back disability and the service-connected left 
knee disability.  

The Board notes that the only evidence in conflict with these 
opinions that there is no nexus, is contained in a September 
1999 statement from Dr. S. P.  That statement contains the 
opinion that it was possible that the left knee arthritis 
would impact the veteran's ability to walk, and therefore, 
possibly affect his right knee and lumbar spine area.  

Regarding Dr. P.'s opinion, the Board notes that service 
connection may not be predicated on a resort to speculation 
or remote possibility.  38 C.F.R. § 3.102 (1998); see Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).  

Moreover on this basis, the Board finds the December 1999 and 
December 1997 VA medical opinions significantly more 
probative on the issue of whether the claimed low back and 
right knee disabilities are related to the service-connected 
left knee disability.  The Board finds that these VA 
examination opinions are consistent with other clinical 
evidence of record, which do not provide evidence of a nexus 
between the claimed low back or right knee disabilities, and 
the service-connected left knee disability.  Further, the 
examiner providing the December 1999 opinion reviewed Dr. 
P.'s statement prior to providing an opinion that was based 
on an orthopedic examination.  It is noted that that same VA 
examiner has examined the veteran on several occasions since 
1997, whereas Dr. P. indicated in his September 1999 
statement that he had only been treating the veteran since 
March 1999.  

Dr. P. also indicated that the history on which he based his 
opinion was based on a description provided by the veteran.  
The Board notes in this regard that evidence which is simply 
a history recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence of the required nexus.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  While an 
examiner can render a current diagnosis based upon his 
examination of the veteran, the Court has held that without a 
thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than 
the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 
229, 233 (1993).  In effect, it is mere speculation.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).

All in all, the Board finds the opinions expressed by the 
examiner in the VA examinations in December 1997 and December 
1999 more probative on the issue of whether the claimed low 
back and right knee disabilities are related to the service-
connected left knee disability.  Based on the entire record, 
the Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for low back and right knee disabilities, both 
claimed as secondary to his service-connected left knee 
disability. 

In making this determination, the Board has also considered 
statements by the veteran indicating that his claimed 
disorders on appeal were related to his service-connected 
left knee disability.  However, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possess the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of any of the claimed disorders, these lay 
statements are of little probative value and cannot serve as 
a basis for granting service connection.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for low back and right knee disabilities, both 
claimed as secondary to his service-connected left knee 
disability.  Because the preponderance of the evidence is 
against the veteran's claim, the doctrine of resolving 
reasonable doubt in the veteran's favor is not for 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Increased Rating for Left Knee Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of the service-connected 
left knee disability.  Disability ratings are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disabilities adversely affect his 
ability to function under the ordinary conditions of daily 
life, and the assigned ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  The veteran's medical history, current clinical 
manifestations, and any disability due to pain, weakness, 
fatigue, and limitation of function of an affected joint 
beyond that reflected by limitation of motion of such joint 
has been reviewed in the context of all applicable 
regulations.  See DeLuca v. Brown, 6 Vet. App. 321 (1993), 
and 38 C.F.R. §§ 4.40-4.42, 4.45, 4.59.  

Separate diagnostic codes identify the various disabilities.  
If there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the left knee disability.  In 
cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

In a March 1969 rating decision, the RO granted service 
connection for internal derangement of the left knee; and 
assigned that disability a 10 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, indicating a slight 
recurrent subluxation or lateral instability.  A March 1999 
rating decision assigned a temporary total disability rating 
(under 38 C.F.R. § 4.30) from September until November 1, 
1998; followed by a 10 percent evaluation for status post 
arthroplasty with total lateral meniscectomy, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5263.  That code provides for a 10 
percent evaluation for genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated.  A September 1999 rating decision, from which 
this appeal arose, continued the 10 percent rating, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes  5020, 5257. 

Recent medical evidence in connection with this appeal 
includes private treatment records and the reports of VA 
orthopedic examinations from 1997 through 1999.  The report 
of a December 1997 VA examination shows complaints of a 
painful left knee.  On examination the left knee was normal 
in alignment.  There was no effusion, swelling or deformity.  
The veteran complained of pain on palpation on both sides of 
the patella.  Patellar translation was normal and there was 
no joint line tenderness.  McMurray and drawer tests were 
negative, and range of motion was from 0 to 130 degrees with 
a complaint of pain.  X-ray examination revealed essentially 
normal findings.  The diagnosis was normal left knee with no 
evidence of internal derangement or arthritis.

A September 1998 private operative report shows that the 
veteran underwent arthroscopy of the left knee.  The 
preoperative diagnosis was internal derangement of the left 
knee.  The postoperative diagnosis was tear of the left 
lateral meniscus.

A December 1998 VA examination of the left knee shows that 
the veteran was undergoing physical therapy after his left 
knee surgery in September 1998.  On examination, there were 
no knee braces.  The veteran walked with normal heel toe gait 
and his posture was good.  Squatting was painful at 45 
degrees of knee flexion. Examination of the left knee 
revealed that alignment was good; there was no deformity, but 
there was swelling and effusion in the knee joint.  Some 
tenderness was present anteriorly near the joint line and 
there was crepitation on movement.  Medial lateral and 
anterior posterior stability was maintained.  The range of 
motion was from 0 to 130 degrees.  X-ray examination of the 
left knee appeared normal without evidence of arthritis.  The 
diagnosis was status post arthroscopic surgery of the left 
knee with some pain and effusion in the knee joint.

A July 1999 VA examination of the left knee shows continued 
complaints of pain in the left knee with a sensation of 
giving out.  The veteran took pain pills but did not use any 
knee brace.  On examination, he walked well but squatting was 
painful and limited due to pain in the left knee.  The left 
knee was slightly in valgus about 15 degrees.  There was 
effusion, but no bony swelling.  No other deformity was 
noted.  There was tenderness of the patella and the joint 
line was tender.  Minor crepitation was felt on movement.  
The ligaments were stable.  The mediolateral ligament was 
intact, but the veteran complained of pain on abduction 
stretch.  Anteroposterior movement was stable and Lachman 
testing was negative.  The range of motion was from 0 to 125 
degrees.  The quadriceps muscle tone was good.  X-ray 
examination revealed normal appearance without any radiologic 
arthritic change.  The diagnosis was chronic synovitis of the 
left knee with effusion and some loss of motion.

In a September 1999 statement, Dr. S. P. stated that the 
veteran had had significant problems with continued pain in 
the left knee, which was associated with crepitus on motion.  
Dr. P. noted back and right knee symptomatology, and stated 
that it was possible that the left knee arthritis would 
impact on the veteran's ability to walk, and therefore, 
possibly affect his right knee and lumbar spine area.  Dr. P. 
opined that he did not think that the veteran was able to 
perform his previous job functions at that time.

A December 1999 VA examination of the left knee shows 
continued complaints of pain in the left knee.  On 
examination, he walked normally, but squatting was difficult 
due to pain in the veteran's knees.  The left knee had no 
swelling or deformity.  There was about 15 degrees valgus, a 
mild tenderness at the lateral side of the patella, and an 
arthroscopic scar was noted.  The ligaments were stable on 
both directions.  The range of motion was from 0 to 125 
degrees.  Quadriceps muscle tone was good.  Diagnostic 
studies revealed a normal looking knee joint without any 
gross arthritis.  The diagnosis was that there was a history 
of pain in the left knee with arthroscopic surgery; and 
essentially normal left knee joint without any gross 
arthritic change.    

The RO has most recently evaluated the veteran's left knee 
disorder at the 10 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5020, 5257.  Synovitis is rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5020.  A 
note to that code provides that synovitis will be rated on 
limitation of motion of the affected part, as degenerative 
arthritis.  Under Diagnostic Code 5260, which rates 
limitation of flexion, flexion limited to 45 degrees warrants 
a 10 percent rating.  Flexion limited to 30 degrees warrants 
a 20 percent rating.  Diagnostic Code 5261 provides that 
extension limited to 10 degrees warrants a 10 percent rating.  
Extension limited to 15 degrees warrants a 20 percent rating.  
Thus, as the VA examination reports indicate limitation of 
motion from 0 to 125 degrees, an evaluation in excess of 10 
percent is not warranted under these codes.

Diagnostic Code 5257 provides for evaluation of other 
impairment of the knee due to recurrent subluxation or 
lateral instability.  Slight impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

None of the recent clinical evidence including the December 
1999 VA examination report has described the veteran as 
having any recurrent subluxation or lateral instability so as 
to warrant an increase under Diagnostic Code 5257.  The most 
recent VA examination report of December 1999 found that the 
left knee ligaments were stable in both directions.  During 
the July 1999 VA examination, the ligaments were stable and 
intact, and Lachman testing was negative.  Accordingly, an 
increased schedular evaluation is not warranted under 
Diagnostic Code 5257.  Further, as Diagnostic Code 5257 is 
not predicated on loss of motion, 38 C.F.R. §§ 4.40 and 4.45 
are not for application here.  Accordingly, these regulations 
do not provide a basis for an increased rating for the 
veteran's service-connected post-operative disability of the 
left knee.

Other pertinent diagnostic codes include Diagnostic Code 
5258, which provides that evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint will warrant a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of the 
semilunar cartilage, although symptomatic warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation when the disability results 
in slight knee or ankle disability, and warrants a 20 percent 
evaluation when the disability results in moderate knee or 
ankle disability.  A 30 percent evaluation requires that the 
malunion produce marked knee or ankle disability.  Nonunion 
of the tibia and fibula of either lower extremity warrants a 
40 percent evaluation if there is loose motion requiring a 
brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

The Board has considered evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258, for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint; and Diagnostic Code 5259, for removal of the semilunar 
cartilage.  However, the clinical evidence does not show 
clinical evidence of symptoms required to warrant an increase 
under Diagnostic Code 5258; and as the veteran is already 
rated at a level which is equal to the maximum rating 
allowable under Diagnostic Code 5259 and 5263, an increase is 
not warranted on these bases.  Further, the most recent VA 
examination findings do not show impairment of either the 
tibia or fibula, as to warrant an increase under 38 C.F.R. § 
4.71a, Diagnostic Code 5262.

Precedent opinions by the VA General Counsel provide that 
separate ratings may be assigned for knee instability (Code 
5257) and arthritis with limitation of motion (Codes 5003, 
5010). VAOPGCPREC 9-98 and 23-97.  As the veteran is rated 
for instability, the Board is required to determine whether 
separate evaluations may be granted under Diagnostic Code 
5257, for instability, and under the diagnostic codes for 
limitation of motion (Diagnostic Codes 5260 or 5261).  
VAOPGCPREC 9-98 and 23-97.  However, as revealed in the 
several reports of VA examinations discussed above, the 
veteran has not been shown by X-ray examination to have 
arthritis of the left knee.  Accordingly, these provisions do 
not provide a basis for an increased rating for the veteran's 
service-connected disability of the left knee.  The Board 
notes in this regard, that the September 1999 statement from 
Dr. P. parenthetically indicates that the veteran has left 
knee arthritis.  However, that statement clearly notes that 
Dr. P.'s statement was based on the veteran's reported 
description, and does not show that it was based on X-ray or 
other examination findings.

Based upon a review of the evidence in this case, the Board 
finds no provision upon which to assign a higher rating for 
the service-connected left knee disability.  The extent of 
symptomatology shown is currently adequately compensated with 
the assigned rating evaluation.  The Board recognizes that 
there are situations in which the application of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 is warranted in order to evaluate the 
existence of any functional loss due to pain, or any weakened 
movement, excess fatigability, incoordination, or pain on 
movement of the appellant's joints.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this case, however, the medical 
evidence does not demonstrate that the appellant is 
experiencing functional loss due to pain for which a higher 
rating evaluation is warranted for his left knee disability.  
During the most recent examination by VA in December 1999, 
although squatting was difficult due to pain, quadriceps 
muscle tone was good, only a mild tenderness was noted at the 
lateral side of the patella, diagnostic studies revealed a 
normal looking knee joint without any gross arthritis, and 
the diagnosis was that the left knee was essentially normal 
without any gross arthritic change.  Accordingly, an 
increased evaluation is not warranted for the veteran's left 
knee disability under 38 C.F.R. §§ 4.40, 4.45, and 4.59.

In conclusion, on considering the overall disability picture 
of the veteran's left knee disability, the Board does not 
find any evidence of left knee impairment that would allow an 
evaluation over that already assigned.  The Board has 
carefully reviewed the entire record in this case; however, 
the Board does not find the evidence to be so evenly balanced 
that there is doubt as to any material issue.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).



ORDER

New and material evidence having been presented, the claim 
for service connection for a low back disability as secondary 
to the veteran's service-connected left knee disability, is 
reopened. 

Service connection for low back and right knee disabilities, 
as secondary to the veteran's service-connected left knee 
disability, is denied.

Entitlement to an increased evaluation for status post 
arthroplasty with total lateral meniscectomy and chronic 
synovitis of the left knee with effusion and loss of motion, 
is denied.



		
	John Z. Jones
	Acting Member, Board of Veterans' Appeals



 

